

115 HR 5886 IH: Illicit Art and Antiquities Trafficking Prevention Act
U.S. House of Representatives
2018-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5886IN THE HOUSE OF REPRESENTATIVESMay 18, 2018Mr. Messer introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo apply the Bank Secrecy Act to dealers in art or antiquities.
	
 1.Short titleThis Act may be cited as the Illicit Art and Antiquities Trafficking Prevention Act. 2.Application of Bank Secrecy Act to dealers in art or antiquities (a)In generalSection 5312(a)(2) of title 31, United States Code, is amended—
 (1)in subparagraph (Y), by striking or at the end; (2)in subparagraph (Z), by striking the period and inserting ; or; and
 (3)by adding at the end the following:  (AA)dealers in art or antiquities..
 (b)RulemakingNot later than the end of the 180-day period beginning on the date of the enactment of this Act, the Secretary of the Treasury shall issue regulations to carry out the amendments made by subsection (a).
 (c)Effective dateSection 5312(a)(2)(AA) of title 31, United States Code, as added by subsection (a), shall take effect after the end of the 270-day period beginning on the date of the enactment of this Act.
			